ORDER

PER CURIAM.
DefendanVappellant, St. Louis Development Corporation, appeals the judgment of the Circuit Court of the City of St. Louis awarding plaintifRrespondent, MoKan St. Louis Construction Contractors Assistance Center, damages for breach of contract. We affirm.
We have reviewed the briefs of the parties and the legal file and find no error. As an extended opinion would serve no jurisprudential purpose, we affirm the circuit court’s judgment pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our decision.